Exhibit 10.1

 

 

Richard J. Kurtz

Nine Duck Pond Road

Alpine, New Jersey 07620

 

July 26, 2013

 

Lapolla Industries, Inc.

15402 Vantage Parkway East

Suite 322

Houston, Texas 77032

 

Re: Enhanced Financial Commitment

 

Gentlemen:

 

Pursuant to that certain Note Purchase Agreement dated June 29, 2012, as amended
from time to time, between Lapolla Industries, Inc. (the “Company”) and Enhanced
Jobs for Texas Fund, LLC and Enhanced Capital Texas Fund, LP, for $4.4 Million
subordinated secured variable rate notes maturing June 29, 2014 (the “Note
Purchase Agreement”) and being fully mindful of the Company’s agreements with
holder(s) of secured indebtedness of the Company, this is in response to your
request that I provide an assurance to provide the necessary funding to pay the
$2,314,000 balloon payment under the Note Purchase Agreement, which is due on
the maturity date (the “Enhanced Commitment”). Taking into account the Company’s
obligations under the existing agreement(s) with holder(s) of secured
indebtedness of the Company, such Enhanced Commitment funding plus an additional
$450,000 will be required to be paid 90 days prior to the Enhanced Commitment
due date, or by March 31, 2014 (the “Total Commitment”).

 

I hereby commit to provide funding, upon the request of Management, for the
Total Commitment as described above.

 

I understand that such funding will have the same subordination characteristics
as the Note Purchase Agreement, it will take the form of a demand loan bearing
8% interest per annum, and be subject to the rights of holder(s) of secured
indebtedness of the Company. This commitment will either be satisfied from
personal funds, or, I will cause the funds to be otherwise provided by an
appropriate lending or other institution.

 

I have been further advised and understand that the aforesaid commitment and
obligation will be superseded in the event and to the extent that: (a) the
Company is independently funded by a third party source, either privately or
institutionally, at or before the time the Total Commitment as such relates to
the Note Purchase Agreement is fully satisfied; or (b) in the event any
outstanding balance under the Note Purchase Agreement, plus accrued interest, is
satisfied in connection with a liquidity event as defined in and pursuant to the
Note Purchase Agreement.

 

I also understand that if the Note Purchase Agreement is amended and the amount
of the Total Commitment is modified or adjusted downward, then the value of the
modification entered into therewith shall be considered funds received from a
third party source and shall serve as an offset against my Total Commitment
herein.

 

In the event that I, or the lending institution utilized by me, have loaned
funds for payment of the above Total Commitment, and the Company thereafter
raises funds through any other available independent means after the Total
Commitment has been paid, subject to the rights of holder(s) of secured
indebtedness of the Company, at my option and sole discretion (or of the lending
institution provided by me), such funds or appropriate portion thereof shall be
promptly repaid.

 

Very truly yours,

 

 

/s/ Richard J. Kurtz

 

Richard J. Kurtz

